IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 GRAZYNA SKLODOWSKA-GREZAK,                     : No. 242 MAL 2020
                                                :
                     Petitioner                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 WIESLAW GREZAK,                                :
                                                :
                     Respondent                 :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of September, 2020, the Petition for Allowance of

Appeal, Petition for Appointment of Counsel, and Petition for Leave to File a Reply to the

Answer are DENIED.